The decedent was domiciled in the county of Bronx. After the death of his wife he went to Monroe county on a visit, but without any intent to make Monroe county his permanent home. He was not, therefore, a resident of Monroe county within the meaning of that word as used in section 2515 of the Code of Civil Procedure. He never became a resident of Westchester county because, no matter what his intent might have been, he never actually went there to five. His residence, as this term is used in section 2515 of the Code, being synonymous with the word domicile, still remained in the county of Bronx, the Surrogate’s Court of which county alone had jurisdiction to take proof *904on the probate of the will. Decree of the Surrogate’s Court of Westchester county reversed, with costs, and the case remitted to that court, with direction to dismiss the same for want of jurisdiction. Jenks, P. J., Thomas, Rich, Blackmar and Jaycox, JJ., concurred.